FILED
                            NOT FOR PUBLICATION                              MAY 12 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ELSA TINEO SALCEDO,                              No. 06-72879

              Petitioner,                        Agency No. A071-949-040

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 10, 2010 **
                              San Francisco, California

Before: HUG, RYMER and McKEOWN, Circuit Judges.

       Elsa Tineo Salcedo, a native and citizen of Peru, petitions for review of a

final order of the Board of Immigration Appeals (BIA), which summarily affirmed

the decision of an immigration judge (IJ) denying her application for asylum,




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture.1

We have jurisdiction pursuant to 8 U.S.C. § 1252(a)(1) and deny the petition for

review.

      Because the BIA summarily affirmed the IJ’s order without opinion, see 8

C.F.R. § 1003.1(e)(4), we review the IJ’s order as the final agency decision, Khup

v. Ashcroft, 376 F.3d 898, 902 (9th Cir. 2004). We review the IJ’s adverse

credibility finding “for substantial evidence and must uphold the [IJ’s] finding

unless the evidence compels a contrary result.” Almaghzar v. Gonzales, 457 F.3d
915, 920 (9th Cir. 2006) (citation omitted).

      Substantial evidence supports the IJ’s denial of asylum based on an adverse

credibility finding. Salcedo testified that a terrorist group called the Shining Path

was the only source of graffiti on Salcedo’s house in Peru and threats that she

received. According to Salcedo’s asylum application and its supporting

documents, however, the MRTA – a different terrorist group – was the source of

the graffiti and threats in question. Salcedo fails adequately to account for the

inconsistencies between her testimony, supporting documentation, and written

application. Because these “discrepancies relate to the basis for [Salcedo’s]



      1
        Salcedo does not contest the IJ’s determination that she is ineligible for
protection under the Convention Against Torture.

                                          -2-
alleged fear of persecution,” they go to the heart of her claim and support the IJ’s

adverse credibility finding. de Leon-Barrios v. INS, 116 F.3d 391, 393-94 (9th Cir.

1997).

         Because Salcedo cannot establish eligibility for asylum, “the IJ properly

concluded that she was not eligible for withholding of removal, which imposes a

heavier burden of proof.” Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.

2006).

         PETITION DENIED.




                                           -3-